                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 MARCUS IRVINE,

          Plaintiff,
                                                                      Case No. 1:19-cv-359
 v.
                                                                      HON. JANET T. NEFF
 ARTHUR CLARKE, et al.,

          Defendants.
 ____________________________/


                                     OPINION AND ORDER

         Defendants removed this case and filed a motion to dismiss Plaintiff’s Complaint. Plaintiff

filed a “Motion for estoppel and Writ for Habeas Corpus.” The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation (R&R), recommending Plaintiff’s

motion be denied and Defendants’ motion be granted. The matter is presently before the Court on

Plaintiff’s objections to the Report and Recommendation.          Defendants filed a response to

Plaintiff’s objections. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the

Court has performed de novo consideration of those portions of the Report and Recommendation

to which objections have been made. The Court denies the objections and issues this Opinion and

Order.

         This Court’s local rule requires a party objecting to a magistrate judge’s report and

recommendation to “specifically identify the portions of the proposed findings, recommendations

or report to which objections are made and the basis for such objections.” W.D. Mich. LCivR

72.3(b). Plaintiff has not specifically objected to any portion of the Magistrate Judge’s Report and
Recommendation. Plaintiff fails to assert—let alone demonstrate—any factual or legal error in

the Magistrate Judge’s analysis or conclusions. Accordingly, this Court adopts the Magistrate

Judge’s Report and Recommendation as the Opinion of this Court. Further, this Court will enter

a Judgment consistent with this Opinion and Order. See FED. R. CIV. P. 58. Therefore:

       IT IS HEREBY ORDERED that Plaintiff’s Objections (ECF No. 36) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 35) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 6) is

GRANTED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion for Estoppel and Writ for Habeas

Corpus” (ECF No. 25) is DENIED for the reasons stated in the Report and Recommendation.



Dated: March 3, 2020                                       /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge




                                              2
